DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant claims a double-sided rotor disk having a contact angle of at least 60 degrees, with dependent claims limiting the range to 90 or 75 degrees. The applicant has not conveyed in the specification how this claimed range of the contact angle was achieved. The contact angle of the fluid with the surface depends on multiple properties, including the properties of the fluid itself, the surface roughness, and the composition of the surface coating. The applicant gives as an example of a processing fluid: “a processing fluid, by way of example a so-called slurry, is introduced into the working gap in the known way during the processing. The processing fluid can contain abrasive elements.” It is not known from the specification what the processing fluid is. Additionally, the applicant discloses “For example, the surface of the rotor disk 24 can be mechanically roughened in order to achieve said contact angle. The surface of the rotor disk 24, which can consist by way of example of stainless steel, can, alternatively or additionally to roughening, also be provided with a coating, for example a DLC coating, in order to achieve the desired contact angle.” and “It is also conceivable that the rotor disks 24, 124, 224 are comprised of a material which already intrinsically has the desired contact angle, so that no subsequent coating or roughening is required. If the surface of the rotor disks 24, 124, 224 is roughened, or if the rotor disk material already intrinsically has the desired contact angle, it is possible that these do not have any further coating.”. The applicant does not disclose a specific combination of surface roughness or coating/surface material that can produce such contact angle. Figure 4 shows the apparent advantage of the claimed invention over a rotor disk with a standard DLC coating, but the applicant does describe the invention in a way to show that the applicant had achieved the advantage. The applicant simply states that the modification/variation of the above properties, in ways that are not disclosed, results in the said contact angles. Thus, the specification does not convey to others skilled in the art that the inventor had procession of the claimed invention, at the time of filing.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As stated above, the contact angle of the fluid with a surface depends on the properties of the fluid as well as the properties of the surface that the fluid contacts. The specification does not, by way of example, give the specifics of the fluid, other than that it is a processing fluid, or slurry, and may contain abrasive particles. The applicant, also does not give examples of the properties of the surface, including the combinations of surface material (the applicant discloses that the surface material may intrinsically have the properties that result in the contact angle), coating (there are many forms/compositions of diamond like carbon – see Wikipedia NPL article), roughness (see NPL article on influence of surface roughness on a F-DLC coated surface with respect to contact angle of water or alcohol, which also states that the surface energy – material dependent has an influence on the contact angle). Because there are multiple variable factors (fluid, surface roughness, coating/material) that influence the contact angle between a drop of fluid and a surface, because the applicant does not give an example of the processing fluid, and because the applicant simply states that manipulation of the surface roughness, material, or coating, either alone or in combination would achieve said contact angles, it would require undue experimentation for one of ordinary skill in the art to achieve the claimed contact angles. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in MPEP 2173.05(p), paragraph II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. Claims 8 and 9 incorporate all the limitations of claim 7, and additionally incorporate method steps of using the apparatus of claim 7. Claims 8 and 9 will instead be treated as a method claim for using the apparatus of claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin-Etsu (WO 2018105306 A1)
With respect to claim 1, Shin-Etsu discloses: A rotor disk (1, fig 2) for guiding workpieces in a double-sided processing machine including a fluid feeding apparatus to feed a processing fluid into a working gap between a first working disk and a second working disk, the rotor disk comprising: a surface (11, fig 2) defining at least one workpiece opening configured to receive at least one workpiece (W, fig. 2) to be processed on both sides in the double-sided processing machine in a material- removing manner using the processing fluid, wherein a contact angle of a drop of the processing fluid with the surface is at least (abstract: gives range of 45-60°) 60°.
With respect to claim 2, Shin-Etsu discloses: wherein the contact angle of the drop of the processing fluid is not more than (abstract: gives range of 45-60°) 90°.
With respect to claim 3, Shin-Etsu discloses: wherein the contact angle of the drop of the processing fluid is not more than (abstract: gives range of 45-60°) 75°.
The claimed phrase “roughened” in claim 4 is being treated as a product by process limitation. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.
With respect to claim 4, Shin-Etsu discloses: wherein the surface of the rotor disk is roughened (page 1, line 27 of the translation relied upon – the surface can have roughness).
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin-Etsu.
With respect to claim 7, Shin Etsu discloses: a double-sided processing machine comprising: a first working disk (3, fig. 1) comprising a first working surface; a second working disk (4, fig, 1)  comprising a second working surface, wherein the first and second working surfaces delimit a working gap (between 3 and 4) between them, and wherein at least one of the first working disk and the second working disk is configured to be rotatingly (page, 4 line 183 of translation) driven; a fluid feed configured to feed a processing fluid (through nozzle 8, fig. 1) into the working gap; and at least one rotor disk (page, 4 line 182-186 of translation; 1, fig. 1) comprising a surface that defines at least one workpiece (W, fig. 1 and 2) opening (11, fig. 2) configured to receive at least one workpiece to be processed on both sides in a material- removing manner using the processing fluid, wherein a contact angle of a drop of the processing fluid with the surface of the rotor disk is at least 60° (abstract).
17.	Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin-Etsu.
With respect to claim 8, Shin-Etsu discloses a method of using the double-sided processing machine of claim 7: wherein the at least one workpiece is received (page, 4 line 199-201 of translation) in the at least one workpiece opening of the at least one rotor disk and is guided (page, 4 line 199-201 of translation) for processing in the working gap of the double-sided processing machine.
With respect to claim 9, Shin-Etsu discloses a method of using the double-sided processing machine of claim 7: wherein at least one of the first working disk and the second working disk is rotatingly (page, 4 line 201-202 of translation) driven, and wherein the processing fluid is fed (page, 4 line 201-202 of translation) into the working gap during processing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin-Etsu in view of Ueno (US Pub. 2008/0166952 A1) .
Shin-Etsu does not disclose: (claim 5) that the surface of the rotor disk is covered with a coating and that (claim 6) the coating is a DLC coating.
Ueno teaches of a rotor disk ([0009]) to guide a workpiece during double sided polishing, wherein the rotor disk is coated ([0012], [0013]) with a diamond-like carbon coating. 
It would have been obvious to a person of ordinary skill in the art to have coated the rotor disk of Shin-Etsu with diamond like carbon, as taught by Uneo, so that the rotor disk is harder (Ueno, [0013]) to scratch.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tocalo (JP 2010030013 A) from the IDS submitted on 10/06/2022 is noted to mention a DLC-coated rotor disk having a contact angle of 70-72 degrees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723